Citation Nr: 1442423	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  12-01 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Counsel



INTRODUCTION

The Veteran served on active duty from June 1944 to December 1945.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, and an October 2011 rating decision, issued in November 2011, by the VA RO in Reno, Nevada.  The February 2011 rating decision continued 10 percent evaluations for varicose veins in each leg.  The Veteran's claims file was subsequently transferred to the Reno RO.  The October 2011 rating decision increased the disability evaluation for varicose veins of the left leg to 40 percent, effective on August 6, 2010, the date of his claim.  

In a December 2012 decision, the Board, inter alia, determined that the evidence of record raised a claim of entitlement to TDIU based on the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), and denied entitlement to a TDIU.  The Veteran timely appealed the denial of entitlement to a TDIU to the United States Court of Appeals for Veterans Claims (Court).  After extensive briefing, the Court issued a memorandum decision in May 2014, which vacated the Board's denial of entitlement to a TDIU and remanded the case back to the Board.  The case has been returned to the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran currently has a combined 50 percent disability rating for his service-connected disabilities.  Given the combined disability rating, the Veteran does not meet the schedular criteria for the assignment of a TDIU under 38 C.F.R. § 4.16(a).  However, as noted, the Board has determined that the evidence of record has reasonably raised a claim of entitlement to TDIU.  In this case, the issue of entitlement to a TDIU has not been developed.  Thus, after obtaining a VA examination and medical opinion, the Veteran's case should be referred for extraschedular consideration in the first instance, prior to the case being returned to the Board if appropriate.  38 C.F.R. § 4.16(b) (2013).  Therefore, the Board remands the TDIU issue to the RO for development and adjudication, as outlined in the indented paragraphs below.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran with a notification letter concerning his claim of entitlement to a TDIU that complies with the notification requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and associated case law.  This letter must set forth the criteria for establishing entitlement to a TDIU and include information on the evidence required in this regard, the Veteran's and VA's respective duties for obtaining evidence, and how VA determines disability evaluations and effective dates.  

Afford the Veteran the opportunity to identify or submit any clinical records (VA or non-VA records) or non-clinical records relevant to the claim on appeal.

2. Provide a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to the Veteran.  See M21-1MR, IV.ii.2.F.25.i.  

3.  Then, arrange for the Veteran to undergo VA examination of his service-connected disabilities (bilateral varicose veins), by an appropriate examiner, at a VA medical facility. 

The contents of the entire claims file (paperless and electronic), to include a complete copy of this REMAND, must be made available to the designated examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

Based on examination of Veteran, and review of the record, the examiner should describe the functional effects of the Veteran's service-connected bilateral varicose veins on his ability to perform the physical acts required for substantially gainful employment consistent with his education and experience. 

Then, the examiner should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's right and/or left varicose veins-either individually or in concert-render(s) him unable to unable to obtain or retain substantially gainful employment.  If neither disability, alone, is deemed to be the cause of the Veteran's unemployability, the examiner must consider and discuss the combined effects of the Veteran's bilateral varicose veins on his employability.

In responding to the above, the examiner must consider all pertinent evidence and assertions. 

Complete, clearly stated rationale for the conclusions reached must be provided.

4. After completion of the above, refer the Veteran's claim of entitlement to a TDIU to the Director of Compensation and Pension Services for extraschedular consideration under 38 C.F.R. § 4.16(b), for an appropriate opinion regarding employability.  
 
5. Following any additionally indicated development, review the claims file and readjudicate the Veteran's claim of entitlement to a TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  










							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  



